 Case 2:17-cv-12339-AC-SDD ECF No. 28, PageID.933 Filed 01/24/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


MARVIN LEMIEUX,
                                             Case No.      17-12339
             Plaintiff,
                                             HONORABLE AVERN COHN
v.

EXXON MOBIL CORPORATION,

              Defendant.
                                         /

                                      JUDGMENT

      For the reasons stated in the Order entered on January 24, 2019, judgment is

entered in favor of defendant and against plaintiff and the case is DISMISSED.




                                         DAVID WEAVER

Dated: January 24, 2019                  By: s/Marie Verlinde
                                               Deputy Clerk



I hereby certify that a copy of the foregoing document was mailed to the attorneys of record
on this date, January 24, 2019, by electronic and/or ordinary mail.


                                         s/Marie Verlinde
                                         Case Manager, (313) 234-5160
